DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a boost converter having an input coupled to the battery bus and an output coupled to a capacitor bank, wherein the second load having a transient instantaneous power requirement is coupled to the capacitor bank; a control switch coupled between the boost converter and the capacitor bank; and a control circuit that operates the boost converter to charge the capacitor bank, wherein the control circuit further limits inrush current into the capacitor bank, but not the first load, to maintain the minimum voltage on the battery bus.
In regards to claim 6, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a control circuit that operates the boost converter to charge the capacitor bank while maintaining a minimum voltage on the battery bus, wherein: the control circuit limits inrush current into the capacitor bank to maintain a minimum voltage on the battery bus without limiting current to at least one load coupled to the battery bus; and the minimum voltage on the battery bus is selected to prevent interrupting operation of the at least one load.
In regards to claim 16, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:

In regards to claim 19, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
measuring a time to charge the capacitor bank while maintaining a minimum voltage on the battery bus by making a plurality of charging time measurements; and comparing the measured time to a threshold to determine a battery state of charge by comparing a moving average of the measurements to the threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896